DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3 and 4 are pending in this Office action.
Claim 2 has been canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recite the limitations frame-based search to identify content of interest,
determining units of natural language discourse, in a first source of computer-accessible content, that invoke a first frame; determining, for each unit of natural language discourse that invokes the first frame, a locality that includes the unit of natural language discourse; and including each locality as a record of a first database.
Claim 3 recites the limitations for frame-based search to identify content of interest, sending a query to a first database, wherein the first database is formed by determining units of natural language discourse, in a first source of computer-accessible content, that invoke a first frame, determining, for each unit of natural language discourse that invokes the first frame, a locality that includes the unit of natural language discourse, and including each locality as a record of a first database; and 
receiving a first set of records resulting from a search of the first database, wherein the first set of records is formed by identifying those records that contain at least one match to a first keyword of the query.
Claim 4 recites the limitations analyzing a search of a source of computer-accessible content, sending a query to a first database that produces a first search result comprised of a first set of records and a first set of frame instances, wherein each member of the first set of records has a corresponding instance in the first set of frame instances; and receiving a first set of representative role values determined from the first set of frame instances.
The limitation of “determining”, which specifically reads “determining units of natural language discourse” in claim 1 and 3, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
The limitation of “analyzing”, which specifically reads “analyzing a search of a source of computer-accessible content” in claim 4, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “determining” in the context of this claim encompasses the user manually determining natural language discourse and analyzing in the context of this claim encompasses the user manually analyzing, determining, examining a search of a source of computer-accessible content.
Similarly, the limitation based on the determining and analyzing, searching, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “searching” in the context of this claim encompasses that the user searching to identify content of interest.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receiving a first set of records resulting from a search of the first database, wherein the first set of records is formed by identifying those records.”
The limitations “receiving a first set of records resulting from a search of the first database” and “receiving a first set of representative role values determined from the first set of frame instances”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “receiving a first set of records resulting from a search of the first database” and “receiving a first set of representative role values determined from the first set of frame instances”, has been used in conjunction with the search to identify content of interest”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Therefore, claim 1, 3 and 4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by USPGPUB 2007/0294784 issued to Wayne West et al. (“West”).
West discloses “a method for frame-based search to identify content of interest, performed by a computing system with a memory” [i.e., methods and systems for identifying content of interest; Para 0017], “comprising the following steps: determining units of natural language discourse” [i.e., searching for customer reviews of a particular product, content of interest; Para 0017], in a first source of computer-accessible content, that invoke a first frame” [Para 0018]; “by determining a first logical form representative of each unit of natural language discourse and determining whether a first frame extraction rule is satisfied by the first logical form” [i.e., a set of evaluative rules developed to describe the content of interest; Para 0033, lines 6-10];
“determining, for each unit of natural language discourse that invokes the first frame, a locality that includes the unit of natural language discourse” [i.e., language metadata, incorporated into the score set for a textual unit that is considered to determine whether it contains content of interest; Para 0046]; 
 	“including each locality as a record of a first database” [i.e., databases item 1106; figure 11, Para 0060]; and “searching the first database, to identify a first set of records, by identifying those records [Para 0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 2007/0294784 issued to Wayne West et al. (“West”) and in view of US Patent 6,862,713 issued to Reiner Kraft et al. (“Kraft”).
With respect to claim 3, West discloses “a method for frame-based search to identify content of interest, performed by a computing system with a memory” [i.e., methods and systems for identifying content of interest; Para 0017], “comprising the following steps: determining units of natural language discourse” [i.e., searching for customer reviews of a particular product, content of interest; Para 0017], in a first source of computer-accessible content, that invoke a first frame” [Para 0018]; “by determining a first logical form representative of each unit of natural language discourse and determining whether a first frame extraction rule is satisfied by the first logical form” [i.e., a set of evaluative rules developed to describe the content of interest; Para 0033, lines 6-10];
“determining, for each unit of natural language discourse that invokes the first frame, a locality that includes the unit of natural language discourse” [i.e., language metadata, incorporated into the score set for a textual unit that is considered to determine whether it contains content of interest; Para 0046]; 
 “including each locality as a record of a first database” [i.e., databases item 1106; figure 11, Para 0060]; and “searching the first database, to identify a first set of records, by identifying those records [Para 0061].
West does not explicitly disclose sending a query to a first database and receiving a first set of records resulting from a search of the first database, wherein the first set of records is formed by identifying those records that contain at least one match to a first keyword of the query.
Kraft discloses sending a query to a first database and receiving a first set of records resulting from a search of the first database, wherein the first set of records is formed by identifying those records that contain at least one match to a first keyword of the query (column 3, line 66 – column 4, line 14: The search engine application 104 provides searching services running on the Web server 102 for listing information stored on database server 106 to be rendered over Internet 108 on Web browser 112. The listing information stored on the database server 106 are multimedia files for rendering over the Internet 108. An end user has the ability to enter desired search criteria into the application 103. The Web browser 112 through Internet 108, communicates with the Web server 102 to query the database server 106. The results of the search from database server 106 are then sent back, through the Web server 102 and over the Internet 108, to the end user browser 112.
Both of West and Kraft are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kraft with the teachings of West in order to efficiently presenting the intermediate search results without consuming much time.

With respect to claim 4, West discloses “a method for search of a source accessible content performed by a computing system with a memory” [i.e., methods and systems for identifying content of interest; Para 0017], “comprising the following steps: searching for customer reviews of a particular product, content of interest; Para 0017].
West does not explicitly disclose sending a query to a first database that produces a first search result comprised of a first set of records and a first set of frame instances, wherein each member of the first set of records has a corresponding instance in the first set of frame instances; and receiving a first set of representative role values determined from the first set of frame instances.

Kraft discloses sending a query to a first database that produces a first search result comprised of a first set of records and a first set of frame instances, wherein each member of the first set of records has a corresponding instance in the first set of frame instances; and receiving a first set of representative role values determined from the first set of frame instances (column 3, line 66 – column 4, line 14: The search engine application 104 provides searching services running on the Web server 102 for listing information stored on database server 106 to be rendered over Internet 108 on Web browser 112. The listing information stored on the database server 106 are multimedia files for rendering over the Internet 108. An end user has the ability to enter desired search criteria into the application 103. The Web browser 112 through Internet 108, communicates with the Web server 102 to query the database server 106. The results of the search from database server 106 are then sent back, through the Web server 102 and over the Internet 108, to the end user browser 112.
Both of West and Kraft are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kraft with the teachings of West in order to efficiently presenting the intermediate search results without consuming much time.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be used as an obviousness type Office action.
Rehling (USPAT 8,046,348), recites the concept-based search method involves determining first unit of natural language discourse as asserting, with respect to a second pinnacle concept, a second reference at a second reference level. The second reference level is determined as a function of a concept-value pair that indicates a reference to the first pinnacle concept. A first snippet is determined from the first unit of natural language discourse and the first record. The first snippet is included in a second database if the second reference level is sufficient in relation to a threshold.
Tur (USPGPUB 2014/0236575) recites accessing structured content. The structured content is parsed. Search queries that hit to the structured content are automatically mined. Queries obtained from automatically mining the search queries are automatically annotated. The structured content is structured web pages.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 27, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162